    Case 1:19-cv-07267-BMC Document 3 Filed 12/29/19 Page 1 of 1 PageID #: 32




CONSENT TO BECOME PARTY PLAINTIFF

       By my signature below, I hereby authorize the filing and prosecution of claims in my name
and on my behalf to contest the failure of DEFENDANT(S), EMPLOYER

                                               Dee's
to pay me overtime wages and/or minimum wages as required under state and/or federal law
including the Fair Labor Standards Act and also authorize the filing of this consent in the action(s)
challenging such conduct.




Panora, Jose
PARTY PLAINTIFF                                        Signature




Date
